Citation Nr: 1214358	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a lung disability, to include emphysema and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Sheila Zakre, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified before the undersigned Veterans Law Judge at a February 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in December 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran a hearing before the Board.  The requested hearing having been held, the case is once again before the Board for appellate consideration of the issue on appeal.

The issues of entitlement to service connection for bilateral hearing loss and a lung disability addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts he is entitled to service connection for tinnitus as directly related to active service.  Specifically, the Veteran contends he was exposed to acoustic trauma while being exposed to a range of gunfire during service.  He contends he has suffered from a constant buzzing and intermittent ringing in his ears since active service.  See, e.g., February 2012 Board hearing transcript at 12.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

A review of the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Furthermore, the Board notes there is no competent etiological opinion of record regarding tinnitus.  However, the Board observes the Veteran's military occupational specialty (MOS) is listed on his DD Form 214 as military police and, thus, the Board finds the Veteran's testimony regarding exposure to arms fire consistent with the circumstances of his service.  As such, in-service acoustic trauma is conceded in the instant case.

The Board observes that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though there is no competent etiological opinion of record, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage, supra.  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to diagnose tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  Absent contradictory evidence of record, the Board finds the Veteran's February 2012 testimony that he has suffered from tinnitus since active service credible.

As such, for the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for recurrent tinnitus is warranted.


ORDER

Service connection for recurrent tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss and a lung disability, diagnosed as emphysema and COPD.  For the reasons discussed below, the Board finds that additional development is necessary with regards to these issues prior to an appellate decision.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran currently suffers from hearing loss for VA purposes (See 38 C.F.R. § 3.385) and in-service acoustic trauma, particularly to small arms fire, has been conceded above.  As such, a VA examination is warranted to obtain an opinion regarding whether the Veteran's current hearing loss is etiologically related to his active service.

With respect to the Veteran's claim of service connection for a lung disability, the Veteran has a current diagnosis of COPD.  See, e.g., July 2004 private treatment record.  During the development of his claim, the Veteran submitted three private medical opinions linking his current COPD, at least in part, to in-service episodes of bronchitis.  See, private medical opinions dated November 2007, May 2011 and March 2012.  Each positive opinion submitted is predicated on the Veteran's reported history of having multiple instances of shortness of breath consistent with bronchitis or COPD in service.  

However, in reviewing the Veteran's service treatment records, the Board observes the Veteran was only treated one time during service for bronchitis.  Furthermore, upon service separation, the Veteran affirmatively denied a prior history of asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  See June 1967 report of medical history.  Given the conflicting evidence of record, the Board finds that a VA examination with opinion is necessary to address the etiological relationship between the Veteran's current COPD and his active service.

As a final note, the Board observes the Veteran is in receipt of Social Security Administration (SSA) disability benefits based, in part, on emphysema.  While medical records related to the SSA award have been obtained, the SSA award decision is not part of the record.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA award letter should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the Veteran's claim for SSA benefits should be requested and obtained.  All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1).

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any current bilateral hearing loss is etiologically related to the Veteran's active service, to include acoustic trauma, which has been conceded.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed COPD.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer and opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any current COPD is etiologically related to the Veteran's active service, to include bronchitis.  In rendering the opinion, the examiner is requested to address the positive private medical opinions that the in-service diagnosis of bronchitis likely represented early COPD that was later exasperated by smoking and the Veteran's affirmative denial of a prior history of breathing problems at service separation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


